Case 19-40050-JMM          Doc 57    Filed 03/25/19 Entered 03/25/19 16:08:58          Desc Main
                                    Document      Page 1 of 3




Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


IN RE:                                                 CHAPTER 13

Brian Edwin Jensen                                     CASE NO. 19-40050-JMM




                               TRUSTEE’S MOTION TO DISMISS
          NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for
United States Bankruptcy Court for the District of Idaho, and as for her Motion to Dismiss states
as follows:
          1. Debtor filed this case on January 23, 2019. The 341 meeting of creditors was
scheduled for March 21, 2019.
          2. Debtor’s plan filed January 23, 2019 proposed that Debtor would make sixty
payments of $2600 per month. From said funds trustee was to pay the mortgage arrears of
$14,021, the current mortgage payments of $473.05, attorney’s fees of $7,000 and the balance to
general unsecured creditors.
          3. Debtor is self-employed having formed two separate LLCs on or about October 22,
2018 known as 4GProperties, LLC and Jensen Meat Company, LLC .and via these corporations
having purchased the real estate located at 105 Baseline Road in Rupert Idaho and all of the
assets of Jensen Meat Inc. on November 1, 2018.
          4. Trustee and her paralegal conducted a business inspection/business meeting on March
20, 2019 which was cut short as Mr. Jensen indicated he needed to leave to pick up an injured
animal.
Case 19-40050-JMM         Doc 57    Filed 03/25/19 Entered 03/25/19 16:08:58            Desc Main
                                   Document      Page 2 of 3



       5. Both Debtor and his attorney failed to appear at the initial 341 meeting of creditors
scheduled for March 21, 2019 at 10 am. Trustee was conducting meetings until 11:30 am but
neither Debtor nor his attorney appeared despite the fact that the day before Trustee advised the
Debtor she would see him the next morning at his meeting.
       6. As of March 25, 2019 Debtor has not made any payments on his plan pursuant to 11
USC Section 1326 and is in material default in the amount of $5200 or two months.
       7. On information and belief the Debtor has not made his current mortgage payments as
they were supposed to be made through his plan.
       8. Debtor has filed six motions to avoid liens on Debtors residence and has received six
orders avoiding the liens, six certified copies of orders avoiding the liens which presumably were
all recorded in Minidoka County.
       9. Debtor was insolvent at the time he created his two LLCs and purchased the real estate
and business assets for a total of $220,000.
       10. Per the proof of claim filed by US Bank National the Debtor was in default on his
mortgage payments dating back to August 2017. The last payment to post on his loan was
September 2017.
       11. Thus while Debtor was unable to make his current mortgage payments and had six
judgments against him that were recorded on his real estate totaling just over 55,000, the Debtor,
through his wholly owned LLC,s purchased real estate for $140,000 and business assets for
$80,000. Debtor’s conduct was not reasonable. This was at a time when the Debtor was
insolvent.
        WHEREFORE, the trustee respectfully requests that this case be dismissed or for such
other relief as this court deems reasonable and fair.


       DATED: March 25, 2019

                                                         /s/ Kathleen McCallister
                                                        Kathleen McCallister, Trustee
Case 19-40050-JMM        Doc 57    Filed 03/25/19 Entered 03/25/19 16:08:58         Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE


        I, HEREBY CERTIFY that on March 25, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Paul Ross
Attorney at Law
paul@idbankruptcylaw.com

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:


Brian Edwin Jensen
156 East Baseline Road
Rupert, ID 83350
                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister, Trustee
